            Case 1:19-cv-00057-KD-MU Document 96 Filed 06/05/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 CHRISTOPHER LEE PRICE,                              :
    Plaintiff,                                       :
                                                     :
 v.                                                  :         CIVIL ACTION 1:19-00057-KD-MU
                                                     :
 JEFFERSON S. DUNN, et al.,                          :
     Defendants.                                     :

                                                 ORDER

        This action is before Court on Defendants' motion to dismiss Plaintiff's case upon suggestion

of death of Plaintiff Christopher Price (Doc. 93), and Plaintiff's response (Doc. 95).

        On May 30, 2019, Plaintiff Christopher Price's sentence of death was carried out by the

Alabama Department of Corrections. Defendants assert that due to Price's death, the current

litigation (seeking declaratory and injunctive relief) is abated and cannot be maintained by his next

of kin, his estate, or a next friend. In response, Price does not oppose the Defendant's motion.1 Upon

consideration, it is ORDERED that this action is DISMISSED with prejudice.

        DONE and ORDERED this the 5th day of June 2019.


                                                /s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE




        1
          Additionally, in the Response, Plaintiff asserts no Fed.R.Civ.P. Rule 25(a) contention (that there
exists an authorized substitution for him to continue litigation of this case).

                                                     1
